—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a union member, testified that he quit his job as an electrician for the employer, a nonunion contractor, because he anticipated being recalled to union work and was concerned about losing union privileges. The evidence reveals, however, that claimant had no basis for concern over union sanctions. Moreover, the employer testified that there was continuing work for claimant had he not quit. Claimant’s contentions to the contrary merely presented a credibility question for the Board to resolve. Finally, the overpayment of benefits is recoverable pursuant to Labor Law § 597 (4).
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.